Citation Nr: 0731454	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Whether the appellant is eligible for Survivors' and 
Dependents' Educational Assistance (DEA) under 38 U.S.C.A. 
Chapter 35, based on a grant of service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1952 to 
November 1955, and died in February 2003. 

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The appellant 
had requested a personal hearing in front of a Member of the 
Board; however, she withdrew that request in December 2004.


FINDINGS OF FACT

1.  The veteran died in February 2003; the death certificate 
lists the cause of death as Klebsiella empyema due to, or as 
a consequence of chronic pleural effusions and cirrhosis of 
liver.  The death certificate lists colon polyps and 
esophageal varices-banded as significant conditions 
contributing to death but not resulting in the underlying 
cause.  The death certificate indicates that no autopsy was 
performed.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of fracture of coronoid process, 
left ulna, which was evaluated as 10 percent disabling.

3.  There is no evidence of record showing a definitive 
diagnosis of Klebsiella empyema, chronic pleural effusions, 
cirrhosis of liver, colon polyps, or esophageal varices 
related to service during the veteran's lifetime.  These 
disabilities were first demonstrated many years after the 
veteran's separation from service.

4.  The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
related to his active military service.  

CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to the veteran's death 
and no applicable presumptions are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  Basic eligibility requirement for entitlement to 
Survivors' and Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code, based on the 
cause of the veteran's death, have not been met.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

During the pendency of this appeal, the Court addressed VA's 
section 5103(a) notice obligations in the context of a claim 
for dependency and indemnity compensation (DIC) benefits.  
The Court concluded generally, that section 5103(a) notice 
for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In addition, the content of the section 5103(a) 
notice letter will depend upon the information provided in 
the claimant's application.  Id.  While VA is not required to 
assess the weight, sufficiency, credibility, of probative 
value of any assertion made in the claimant's application for 
benefits, the letter should be "tailored," and must respond 
to the particulars of the application submitted.  Id.  In the 
context of a section 5103(a) notice error, such error is 
"presumed prejudicial, requiring reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).

In this case, it appears that the appellant may not have been 
given proper notice, as required by Hupp, until after the 
initial unfavorable decision; however, the Board finds no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  An April 2003 notification letter 
(issued before the initial unfavorable decision) informed the 
appellant that VA would make reasonable efforts to help her 
get the evidence necessary to substantiate her claim, but 
that she must provide enough information so that VA could 
request any relevant records.  VA told her that it was 
responsible for obtaining any evidence held by a federal 
government agency, and told her that medical evidence showing 
that the veteran's service-connected condition caused or 
contributed to his death, evidence of a continuous total 
disability rating for ten years proceeding death, and medical 
evidence relating to the terminal hospital summary was 
needed.  This letter further indicates that a form stating 
what the evidence must show was enclosed.  This attached form 
is not in the veteran's claims folder; so the Board is unsure 
if its contents fully complied with the VCAA.  Although this 
letter did not explicitly tell the appellant to provide any 
relevant evidence in her possession, the information 
contained in the letter served to convey that message.  See 
Pelegrini, 18 Vet. App. at 120-21.  

Even if the veteran was not given the proper notification in 
the April 2003 notification letter relating to substantiating 
DIC and DEA claims, the veteran was subsequently given proper 
notice.  In a May 2003 notification letter (issued before the 
initial unfavorable decision), the appellant was told that 
medical evidence showing a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began in service was needed.  In 
the July 2003 rating decision, the appellant was told of the 
disabilities the veteran was service-connected for at the 
time of his death.  The rating decision also contained an 
explanation of the medical evidence relied upon in the 
unfavorable decision, and the application of the medical 
findings to the relevant legal authority.  For example, the 
rating decision explained that the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the primary or contributory cause of death.  
Notice as to the veteran's claim for DEA under 38 U.S.C.A. 
Chapter 35, was also given in the rating decision.  Thus, the 
appellant was aware of exactly what the medical evidence 
needed to show to warrant a favorable decision.  She is also 
represented by a veterans' service organization that the 
Board presumes knowledgeable in the law and procedure 
relevant to her claim.  The appellant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, 
she has identified and submitted additional evidence in 
support of her claim.

Thus, despite the possible absence of a formal VCAA letter 
discussing all elements of the claims, the notifications 
contained in the notification letters and the rating decision 
have been sufficient to notify the appellant of the evidence 
necessary to substantiate her claims, of her and VA's 
respective obligations to obtain specified different types of 
evidence, and that she should provide copies of any relevant 
evidence in her possession.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The use of the rating decision as part 
notice is okay in view of the subsequent review as evidenced 
by the statement of the case.  The Board also notes that a 
second rating decision was issued in August 2003 after the 
receipt of additional evidence.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above documents did not include 
proper notice as to all of these elements; however, the Board 
finds no prejudice to the appellant.  See Bernard, supra.  
The status of the veteran and the appellant is not in 
dispute.  The existence of a disability is not relevant to 
the appellant's claims.  As discussed above, the appellant 
has been given notice of the need to show a connection 
between the veteran's service and the cause of his death.  As 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records 
and opinions, a VA medical opinion, the veteran's death 
certificate, the veteran and appellant's marriage 
certificate, service personnel records, and service medical 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra; Hupp, supra.  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service connection for the cause of the veteran's death

The appellant essentially contends that her husband's liver 
disease, which contributed to his death, was the result of 
his exposure to chemicals while he served as an aircraft 
mechanic in the United States Navy.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cirrhosis of the liver, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against a claim for 
service connection for cause of death.  The veteran died in 
February 2003; the death certificate lists the cause of death 
as Klebsiella empyema due to, or as a consequence of chronic 
pleural effusions and cirrhosis of liver.  The death 
certificate lists colon polyps and esophageal varices-banded 
as significant conditions contributing to death but not 
resulting in the underlying cause.  The death certificate 
indicates that no autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for 
residuals of fracture of coronoid process, left ulna, which 
was evaluated as 10 percent disabling.

The veteran's service medical records do not show diagnoses 
or treatment related to Klebsiella empyema, chronic pleural 
effusions, cirrhosis of liver, colon polyps or esophageal 
varices.  The veteran's November 1955 separation examination 
shows that at that time the veteran had a normal clinical 
evaluation of his lungs and chest, abdomen and viscera, and 
throat.  No defects were noted regarding any of the above 
conditions, and the examiner reported that a chest x-ray from 
August 1955 was negative.  The service medical records show 
essentially negative chest x-rays in January 1953, January 
1954, and November 1954 as well.     

In a letter to VA, a private physician, Dr. "L." - whose 
submitted credentials report that he is a clinical professor 
of medicine in the division of Gastroenterology and 
Hepatology (liver disease) at a major university, and whose 
work and research for the past 30 years has been in 
Hepatology - states that the biliary cirrhosis "which is 
probably a genetic disease with some substance (could be a 
toxin, could be an infection, could be any other thing) sets 
off the genetic component disease leading to damage of the 
intrahepatic bile duct."  Doctor L. further states that no 
one knows for sure just what sets off this condition.  In his 
opinion, it "could have been some of the toxins he was 
exposed to in the Navy, but we will never know this for 
sure."  In a summary, the physician reiterates that "there 
is potential" that the veteran's biliary cirrhosis was set 
off by toxic substances that he was exposed to in the Navy, 
but "we will never know for sure."  This opinion, from what 
appears to be an expert in the relevant field of medicine, 
essentially indicates that any opinion as to the etiology of 
the veteran's biliary cirrhosis would be based on 
speculation.  Indeed, the physician himself states his 
opinion as to the etiology of the veteran's disability in 
speculative terms such as "could have been," and "there is 
potential."  The Board notes that speculative statements are 
not enough to support the grant of a claim for service 
connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

The Board has also received medical opinions from two other 
private physicians, Dr. "M." and Dr. "S."  In an April 
2003 letter, Dr. M. stated that "more likely than not," the 
veteran's exposure to toxic substances in service, 
contributed to his liver disease.  Dr. M. did not offer any 
explanation for this opinion; accordingly, the Board gives it 
little to no probative value.  In February 2004, Dr. S. 
submitted a letter stating that "more likely than not 
chemicals and/or inhalants [the veteran] was exposed to in 
the Navy could have triggered the medical response [leading 
to biliary cirrhosis]."  (Emphasis added.)  As explained 
above, speculative opinions are of little value to the Board 
and are not enough to support a claim for service connection.  
See id. 

The remainder of the relevant medical evidence consists of 
private treatment records.  These records show treatment for 
biliary cirrhosis since at least 1990, and no treatment for 
any of the conditions leading to the veteran's death earlier 
than that.  The first showing of any of the conditions 
contributing to the veteran's death was many years after his 
active military service, which is evidence against the 
appellant's claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  There is no competent medical evidence of record 
showing cirrhosis of the liver manifest to a compensable 
degree within one year of the veteran's release from active 
duty.  Simply put, the competent medical evidence of record 
shows conditions contributing to the veteran's death were in 
existence in the early 1990's; however, the evidence does not 
show that these diseases were incurred in service, or anytime 
shortly thereafter.  

In August 2003, a VA physician provided a medical opinion 
regarding the cause of death of the veteran.  After a review 
of the veteran's claims file, the VA examiner stated that the 
cause of the veteran's biliary cirrhosis was not known at 
that time.  He explained that according to the veteran's 
physicians, the veteran was suffering from "primary 
(idiopathic) biliary cirrhosis," and "idiopathic" in the 
title indicated that the cause was not known.  While noting 
that the veteran's physician had seen the veteran since 1990 
for biliary cirrhosis, the examiner stated that it was "not 
possible for me at this time to give [the] information of 
when the liver disease became manifested."  Based on the 
above, the examiner opined that any comment on the cause of 
the veteran's liver disease would be based on pure 
speculation, and therefore, it was his opinion that it was 
less likely than not that the veteran's primary biliary 
cirrhosis was caused by any exposure the veteran may have had 
while on active duty.  The Board gives the VA examiner's 
opinion high probative value as the rationale behind the 
opinion is laid out for the Board, and the opinion was made 
after a review of the available evidence.  This opinion is 
similar to the opinion of Dr. L, that any opinion as to the 
etiology of the veteran's cirrhosis would be based on 
speculation.  

The Board's decision does not rest solely on the VA 
examiner's opinion that the veteran's cirrhosis was less 
likely than not caused by exposure to chemicals in service, 
as this portion of his opinion appears to be speculative.  
Rather, the Board is also relying on the service medical 
records showing normal clinical evaluations, and the other 
competent medical evidence showing a lack of treatment for 
any of the conditions contributing to the veteran's death 
until decades after his active military service.  These 
records are evidence against the claim.  The only pieces of 
evidence, other than the appellant's statements, that support 
the claim are speculative or conclusory in nature without 
proper medical explanation, and therefore of little to no 
value.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service Klebsiella empyema, chronic 
pleural effusions, cirrhosis of liver, colon polyps and 
esophageal varices; cirrhosis of liver within one year of 
separation from service; and a nexus between the post-service 
diagnoses of Klebsiella empyema, chronic pleural effusions, 
cirrhosis of liver, colon polyps and esophageal varices-
banded and service.  Although the appellant may sincerely 
believe that the cause of the veteran's death was connected 
to his service, as a lay person, she is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, for all the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b). 


III. DEA

Survivors' and Dependents' Educational Assistance is provided 
for the purpose of educating children whose education 
otherwise would be impeded or interrupted by the disability 
or death of a parent from a disease or injury incurred or 
aggravated in military service, for the purpose of aiding 
such children in attaining the educational status which they 
might normally have aspired to and obtained but for the 
disability or death of such parent, and for the purpose of 
assisting surviving spouses in preparing to support 
themselves and their families at a standard of living level 
which the veteran, but for the veteran's death or service 
disability, could have provided for the veteran's family.  
38 U.S.C.A. § 3500.

A child is eligible to receive DEA if the parent died of a 
service-connected disability; has a total disability 
permanent in nature resulting from a service-connected 
disability, died while a disability so evaluated was in 
existence, or if the parent is a member of the Armed Forces 
serving on active duty who, for ninety days or more, has been 
missing in action, captured in line of duty by hostile force, 
or forcibly detained or interned in line of duty by a foreign 
government or power.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. 
§§ 3.807, 21.3021(a)(1).  A surviving spouse is eligible to 
receive DEA under the same circumstances.  38 U.S.C.A. 
§ 3501(a)(1)(B) through (D); 38 C.F.R. §§ 3.807, 
21.3021(a)(2) and (3).

The record shows that at the time of the veteran's death in 
February 2003, his service-connected disability was not rated 
as totally disabling, and his disability rating was 10 
percent.  Since service connection for the cause of the 
veteran's death is not warranted, and as the veteran, when he 
died, did not have a service-connected total disability that 
was permanent in nature, the Board concludes that the 
criteria for basic eligibility for DEA under Chapter 35, 
Title 38, United States Code, have not been met as a matter 
of law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


